Exhibit 10.29

 

 

 

 

Confidential Materials omitted and filed separately with the

    Securities and Exchange Commission. Asterisks denote omissions.     

 

    

 

  Exhibit
  10.29            

 

 

 

TERMINATION AGREEMENT

Dated November 30, 2011

By and Between

Idera Pharmaceuticals, Inc.

And

Merck KGaA

concerning the “License Agreement between Idera Pharmaceuticals, Inc. and Merck

KGaA” dated December 18, 2007 as amended



--------------------------------------------------------------------------------

THIS TERMINATION AGREEMENT (the “Agreement”) is dated as of November 30, 2011
(the “Effective Date”) by and between Idera Pharmaceuticals, Inc., a corporation
organized under the laws of Delaware having its place of business at 167 Sidney
Street, Cambridge, MA 02139, United States (“Idera”) and Merck KGaA, a general
partnership limited by shares organized under German law having a place of
business at Frankfurter Strasse 250, 64293 Darmstadt, Germany (“Merck”). Idera
and Merck may be referred to herein as a “Party” or, collectively, as “Parties”.

RECITALS:

WHEREAS Idera and Merck have entered into a license agreement on December 18,
2007 concerning the Field (as defined in the License Agreement) (the “License
Agreement”);

WHEREAS Idera and Merck amended the License Agreement as of 12 February 2009;

WHEREAS the Parties intend for the rights granted to Merck under the License
Agreement to revert back to Idera in accordance with this Agreement;

WHEREAS the sponsorship of the Studies (as defined in Article 1.11 below) cannot
be transferred from Merck to Idera for regulatory and contractual reasons and as
such, the Parties intend for Merck to remain as the sponsor (the “Sponsor”) of
the Studies until their completion;

WHEREAS the Parties intend for Merck, as Sponsor, to continue the Merck
Activities (as defined in Article 1.7 below) regarding the Studies as set forth
in this Agreement;

WHEREAS the Parties intend for Merck to have the rights, under Idera’s rights,
that are required for Merck to conduct and complete the Merck Activities;

WHEREAS the Parties intend for Idera to (i) take over the Idera Activities (as
defined in Article 1.5 below) and (ii) reimburse Merck for its Third-Party cost
for specified Merck Activities, as set forth in this Agreement;

WHEREAS the Parties intend for Idera to pay the Milestones (as defined in
Article 1.8 below) to Merck according to the terms set forth in this Agreement;

WHEREAS the Parties intend for Idera to have rights to use Merck IP under
conditions set forth in this Agreement;

WHEREAS the transfer of the Program (as defined in Article 1.9 below) shall be
as set forth in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

Article 1

DEFINITIONS

1.1        Definitions. Except as otherwise explicitly stated herein, initially
capitalized terms used but not otherwise defined herein will have the meanings
defined for them in the License Agreement. In addition to the terms defined
above and other terms defined in other Articles of this Agreement the following
initially capitalized terms have the meanings set forth below for purposes of
this Agreement:

1.2        “Alphalytik” means the contract research laboratory Alphalytik
Pharmaservice GmbH, which is performing the stability studies set forth in
Article 3.5.

1.3        “Business Days” means a day (other than a Saturday or Sunday) when
banks are open for business in the city of London, United Kingdom.

1.4        “ICON” means ICON Clinical Research Limited, with its principal
executive offices located at South County Business Park, Leopardstown, Dublin
18, Ireland , which is the clinical research organization carrying out the Study
006 on Merck´s behalf.

 

1.5        “Idera Activities” means the activities to be performed by Idera as
set forth in Schedule 1.5.

1.6        “Merck IP” shall mean the intellectual property rights owned or
developed by Merck or its Affiliates under the License Agreement, which are
further clarified in Section 2.5 below and are set forth in Schedule 1.6.

 

1.7        “Merck Activities” shall mean the activities to be performed by
Merck, as set forth in Schedule 1.5.

 

1.8        “Milestones” shall mean the milestone payments as set forth in
Article 5.2.

 

1.9        “Program” shall mean the development program for IMO-2055.

 

1.10        “Sponsor” shall mean Merck KGaA or its Affiliate, EMD Serono, as the
case may be.

 

1.11        “Studies” shall mean the following clinical studies:

 

  •  

Study -005 (Phase I study of PK, PD and safety of IMO-2055 in healthy subjects);

 

  •  

Study -200 (Phase Ib of erlotinib plus bevacizumab and IMO-2055 in patients with
NSCLC who have progressed following initial chemotherapy);

 

  •  

Study -007 (Phase Ib of EMD 1201081 in combination with 5-FU/cisplatin and
cetuximab in 1st line subjects with r/m SCCHN);

 

  •  

Study -210 (Phase Ib of FOLFIRI plus cetuximab plus IMO-2055 in patients with
CRC who have progressed following chemotherapy); and

 

  •  

Study -006 (as defined in Article 1.12 below).



--------------------------------------------------------------------------------

1.12        “Study -006” shall mean the study -006 (Phase II randomized
controlled trial exploring efficacy of EMD 1201081 in combination with cetuximab
in 2nd Line cetuximab-naive subjects with r/m SCCHN).

 

1.13        “Trademark” shall mean Merck’s trademark IMOxine in certain
countries of the world.

1.14        “IMO-2055” shall mean the TLR9 agonist licensed by Idera to Merck
under the License Agreement and identified by Idera compound number IMO-2055 and
Merck compound number EMD1021081.

Article 2

TRANSFER AND GRANT OF RIGHTS

2.1        Termination of Licensed Rights. As of the Effective Date of this
Agreement and for the mutual convenience of both Parties, the License Agreement
as amended shall be terminated and all rights and obligations granted thereunder
shall end, except for those rights and obligations that survive termination
according to this Agreement or to Article 10.4(a) of the License Agreement.

2.2        Limited Grant of Rights. Idera hereby grants to Merck the temporary
right, under Idera’s rights, to complete the conduct of the Studies and Merck
Activites, and any activities that may be required by Regulatory Authorities in
respect of the Studies and Merck Activities. Such rights shall automatically
terminate individually for each of the Studies and the Merck Activities as such
are completed. For clarity, if Idera licenses IMO-2055 to a third party before
the end of Merck Activities, Idera will ensure that such license does not limit
Merck’s rights under this Agreement.

2.3        Merck Indemnification. In addition to any indemnification obligations
remaining under the License Agreement, Merck shall indemnify, defend and hold
Idera and its Affiliates and each of their respective employees, officers,
directors, and agents (the “Idera Indemnitees”) harmless from and against any
and all liability, damage, loss, cost or expense (including reasonable
attorneys’ fees) to the extent arising out of Third Party claims or suits
related to the Merck Activities; provided, however, that Merck’s obligations
pursuant to this Section 2.4 shall not apply to the extent such claims or suits
result from the negligence or willful misconduct of any of the Idera
Indemnitees.

2.4        Idera Indemnification. In addition to any indemnification obligations
remaining under the License Agreement, Idera shall indemnify, defend and hold
Merck and its Affiliates and each of their respective employees, officers,
directors, and agents (the “Merck Indemnitees”) harmless from and against any
and all liability, damage, loss, cost or expense (including reasonable
attorneys’ fees) to the extent arising out of Third Party claims or suits
related to (i) the Idera Activities; and (ii) to any and all of Idera`s or its
Affiliates or Third Party activities as regards the Licensed Product after the
transfer of the Program; provided, however, that Idera’s obligations pursuant to
this Section 2.5 shall not apply to the extent such claims or suits result from
the negligence or willful misconduct of any of the Merck Indemnitees. As between
Idera and Merck, after the Merck Activities are completed, Idera shall be solely
responsible for the further research, development and commercialization of the
Licensed Product, including but not limited to the use of any information and
data generated by Merck under the License Agreement and this Agreement or as a
result of its use of the Licensed Product.



--------------------------------------------------------------------------------

2.5        License Grant to Merck IP. Merck has established certain new
processes with regard to the formulation and manufacture of the Licensed Product
and now possesses certain Merck IP related thereto. Such processes are
materially different than those previously established by Idera. As of the
Effective Date, Merck also holds the Trademark in certain countries around the
World. The new formulation/manufacture process and the Trademark are considered
the Merck IP. Subject to Idera’s decision under Article 4 to purchase Licensed
Product manufactured with Merck IP, Merck hereby grants to Idera the option to
take a worldwide, non-exclusive, royalty-bearing license (with a right to
sublicense) to the Merck IP, excluding the Trademark, under the conditions set
forth in Schedule 10.4 (c) Part I (F) Part II B No. 2 and 4 of the License
Agreement. Additionally, Idera shall have the option to acquire a worldwide,
exclusive, royalty-bearing license (with a right to sublicense) to the Trademark
under the conditions set forth in Schedule 10.4 (c) Part I (G) Part II B No. 3
and 4 of the License Agreement if within [**] Business Days after the Effective
Date Idera notifies Merck in writing that it elects to exercise its option. If
Idera does not so notify Merck, this option shall expire and Merck shall not be
obliged to maintain the Trademark after that. Should Idera elect to use the
Trademark, then the financial obligations of maintenance as of the Trademark
option exercise shall be carried by Idera.

Article 3

RESPONSIBILITIES

3.1        Sponsor of Studies. Merck shall remain the Sponsor of all Studies
until finalization of such Studies or until transferred according to Article
3.7.

3.2        Merck Activities. Merck shall be responsible for finalization of the
non-clinical studies outlined in Schedule 3.4 and the Studies, for the benefit
of Idera. The Merck Activities shall be considered to be fulfilled when the
activities listed in Schedule 3.4 have been completed. Merck shall carry out the
activities that are listed as Merck Activities in Schedule 1.5 using
Commercially Reasonable Efforts. Idera shall be permitted to provide input on
the Study 006 and Merck shall reasonably consider Idera’s input in carrying out
the Merck Activities. The timelines shown in Schedule 3.4 are those that Merck
currently considers reasonable. In the event Merck reasonably anticipates that a
delay beyond [**] Business Days will occur, Merck will promptly contact Idera
and the Parties will reasonably consider a path forward.

3.3        Communication with Regulatory Authorities. Merck shall remain
responsible for any and all communication with Regulatory Authorities with
respect to the Studies.

3.4        Transfer of Documents.

 

  a)

In fulfillment of Merck´s obligations under Schedule 10.4(c) A-E of the License
Agreement, Merck shall transfer to Idera copies of the documents set forth in
Schedule 3.4 in accordance with the timelines indicated therein, with Merck
remaining the owner of such documents. If Idera wishes to obtain copies of
additional documents that are not covered by Schedule 10.4(c) A-E of the License
Agreement,



--------------------------------------------------------------------------------

  provision of such documents shall be at Merck´s sole discretion and Idera
shall bear the reasonable costs for copying and transfer of such documents.
Idera may use all documents transferred by Merck and the information contained
therein as it sees fit for any of its business purposes, including making press
releases related to the data from the Studies. Idera’s use of information
contained in documents transferred according to this section 3.4(a) shall be at
its own risk and responsibility. For clarity, the aforementioned right to use
documents does not include a license to use the Merck name, logo, trademark or
other Merck proprietary mark, or any Merck IP.

 

  b) If needed for the advancement of IMO-2055, Merck agrees to provide Idera or
its licensee with a letter to be submitted to a Regulatory Authority permitting
cross reference with Merck’s or its Affiliate’s existing IND application and its
ex-USA equivalent(s) for IMO-2055. The foregoing does not imply an obligation on
Merck to maintain or not to terminate such application(s), unless such has been
agreed in writing between Merck and Idera.

3.5        CMC Activities. As part of winding-down the Studies and the
manufacturing activities related thereto, Merck will discontinue all activities
related to drug substance-, formulation- and analytical development of all
Compounds and Follow-on Compounds. Discontinuing formulation development
includes Merck’s short term stability studies after 9-months stability data
become available from Alphalytik. Upon Idera´s request, and subject to Idera´s
willingness to take on all subsequent costs and duties associated with such
stability studies, Merck is willing to provide reasonable assistance to Idera to
enable continuation of the ongoing stability studies beyond the 9-month
timepoint. Idera will inform Merck within [**] days after the Effective Date if
it wants to assume the responsibility of conducting the stability studies beyond
9 months. In any event, Merck shall not be liable to Idera for any failure of
Idera to enter into a contract with Alphalytik. Furthermore, Merck´s assistance
will be limited to reasonable efforts to establish contact and mediate a
handover within [**] months following the Effective Date, but shall not include
any continuation of technical activities such as laboratory work.

3.6.        Idera Activities. Idera shall carry out the activities that are
listed as Idera Activities in Schedule 1.5 using Commercially Reasonable
Efforts.

3.7        Transfer of Sponsorship. If at any time while Merck is conducting
Study -006, Idera or a licensee of Idera has the ability to assume the role as
sponsor of such trial and it is feasible from a regulatory perspective to
transfer sponsorship, then Idera, in its sole discretion, may contact Merck and
the Parties will work reasonably and diligently to implement the transfer of
such sponsorship, with Idera or its licensee assuming all future, third-party
costs for conducting the Study -006 beginning on the effective date of the
sponsorship transfer. For clarity, Idera or its licensee shall cover any
additional costs, including but not limited to Merck’s internal costs, caused by
the transfer of sponsorship.

3.8        Publication(s). For any publication or press release related to any
of the Studies, the publishing Party agrees to provide the non-publishing Party
with advance notice of [**] Business Days for publications and [**] Business
Days for press releases. The non-publishing Party may review and comment on such
publication or press release during the corresponding advance notice period and
the publishing Party agrees to reasonably consider such comments in preparing
the final version of the publication or press release.



--------------------------------------------------------------------------------

Article 4

SUPPLY OF LICENSED PRODUCT

As set forth in Schedule 10.4 (c) Part I (E) of the License Agreement, Merck
agrees to supply to Idera , upon request and payment, and for a period of up to
[**] months following the Effective Date, with its available and existing stock
of Compounds, Follow-on Compounds, and Licensed Product. A list of available
Compounds, Follow-on Compounds, and Licensed Product and the fully burdened cost
thereof (but excluding the [**]% mark up due under Schedule 10.4 (c) (E) that is
applicable to delivery of Compounds, Follow-on Compounds or Licensed Product) is
attached to this Agreement as Schedule 4. Idera shall be able to obtain any or
all of the listed stocks and if purchased, Merck shall provide Idera or its
designee with the Merck IP (excluding the Trademark) with respect to the
manufacture of each such Compound, Follow-on Compound or Licensed Product. The
Parties recognize and agree that certain Compounds, Follow-on Compounds, and
Licensed Products were manufactured without using Merck IP and only those
Compounds, Follow-on Compounds, and Licensed Products manufactured using Merck
IP shall be subject to the Reverse Royalty set forth in Section 5.4. The Parties
recognize and agree that Idera may, without relying upon or using any Merck IP,
develop new manufacturing processes that may be similar or the same as the
manufacturing processes included in the Merck IP. If Idera develops such
manufacturing process without relying upon or using any Merck IP, then no
Reverse Royalties will be due on Compounds, Follow-on Compounds, or Licensed
Products manufactured by Idera with that manufacturing process. For clarity, if
Idera purchases Compound, Follow-on Compound or Licensed Product manufactured
with Merck IP, Idera is obliged to take a license to Merck IP and the Reverse
Royalities in Article 5.3 will be due if such Merck IP is used for Compound,
Follow-on Compound or Licensed Product. Merck will destroy those materials
listed in Schedule 4 not purchased by Idera within a reasonable time following
[**] months of the Effective Date, and Idera´s option to take a worldwide
license to the Merck IP, excluding the Trademark, will expire.

Article 5

PAYMENTS

5.1        CRO Costs. As consideration for the early return of rights and
achievements under the License Agreement, Idera agrees to reimburse Merck for
its Third-Party contract research organization, ICON, costs to a maximum of
€1,816,391 for the Study 006. The reimbursement schedule is as set forth below:

Monthly reimbursements of €165,126 to be invoiced by Merck to Idera beginning
1st March 2012 and ending 1st December 2012 (10 invoices).

Upon completion of all Merck Activities, other than publications (1
invoice)        €165,131. Merck shall be responsible for any costs for Study
-006 in excess of €1,816,391, unless such excess costs are the result of
additional work requested by Idera and agreed upon in writing by Merck. In which
case, Idera shall be responsible for paying those excess external and Merck
internal costs of additional work that Merck agreed to perform. Merck shall
provide Idera with



--------------------------------------------------------------------------------

an invoice (i) on the 1st day of the corresponding month for the monthly
payments and (ii) within thirty days after completing all of the Merck
Activities for the final payment. Idera shall pay invoiced amounts within [**]
days after receipt of an invoice from Merck to the bank account specified in
such invoice. Merck shall remain responsible for any costs in excess of those
identified in this Article 5.1.

5.2        Milestones. As consideration for Merck’s achievement under the
License Agreement, Idera shall pay, or cause to be paid to Merck, a one-time
payment for the achievement by Idera of each of the milestone events set forth
below (the “Milestones”). Idera shall promptly notify Merck in writing of the
occurrence of any such Milestone event and Merck shall subsequently provide
Idera with an invoice for the amount due. Such Milestone payments shall accrue
on the achievement of the applicable milestone event and shall be paid by Idera
within [**] days after receiving Merck’s invoice for such Milestone event.

 

Upon partnering of IMO-2055 (whether with or without other compounds)   
€1,000,000       Upon Initiation of any Phase II or Phase III Clinical Trial for
IMO-2055    €1,000,000       Upon Regulatory submission of IMO-2055 in any
country    €1,000,000      

The partnering of IMO-2055 Milestone shall be accomplished when an agreement
relating to IMO-2055 is signed between Idera and any Third Party.

5.3        Reverse Royalties. Part II of Schedule 10.4 (c) of the License
Agreement shall be terminated as regards Part II A (the “Licensor First
Commercial Sale” milestone) and Part II B No. 1 (Royalty Payments as regards the
use of clinical data). Reverse Royalties as set forth in Schedule 10.4 (c) Part
II No. 2, 3 and 4 shall be due for Idera’s, its Affiliates, or its sublicensee’s
use of the Merck IP.

5.4        Late Payments. All payments under this Agreement shall earn interest
from the date due until paid at a rate per annum of [**] percent ([**]%).

5.5        Taxes. All payments shall be made without any deductions. However, if
applicable law or regulations require Idera to withhold taxes on such payments,
Idera may deduct such taxes; provided, however, that, Idera shall (i) promptly
notify Merck of such requirement, (ii) remit such amount to the proper tax
authorities and (iii) provide Merck with the necessary tax receipts in a timely
manner. Provided that Merck cooperates with Idera in benefiting from the reduced
withholding tax rate set forth in the Double Taxation Convention existing
between Germany and the USA, the deductions may not exceed the withholding tax
rate mentioned in the Double Taxation Convention. Any additional taxes, duties
and other deductions shall have to be borne by Idera.

It is understood and agreed between the Parties that any amounts mentioned under
this Agreement and to be paid by Idera to Merck are exclusive of any value added
or similar tax. If any such tax is imposed upon any payments made by Idera under
this Agreement, Idera shall pay such tax to Merck in addition to the amount
mentioned under this Agreement upon reception of a proper tax invoice from Merck
where any value added tax amount is shown separately.



--------------------------------------------------------------------------------

Article 6

CONFIDENTIALITY

6.1        Confidentiality Obligations. Each Party agrees that such Party shall,
and shall ensure that its Affiliates and their respective officers, directors,
employees and agents shall, keep completely confidential and not publish or
otherwise disclose and not use for any purpose except as expressly permitted
hereunder any Confidential Information disclosed to it by the other Party
pursuant to this Agreement. The foregoing obligations shall not apply to any
Confidential Information disclosed by a Party hereunder to the extent that the
receiving Party can demonstrate that such Confidential Information:

(a)        was already known to the receiving Party or its Affiliates, other
than under an obligation of confidentiality, at the time of disclosure;

(b)        was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)        was subsequently lawfully disclosed to the receiving Party or its
Affiliates by a Third Party without an obligation of confidentiality other than
in contravention of a confidentiality obligation of such Third Party to the
disclosing Party; or

(e)        was developed or discovered by employees or agents of the receiving
Party or its Affiliates who had no access to the Confidential Information of the
disclosing Party.

Notwithstanding the above obligations of confidentiality and non-use, a Party
may disclose information to the extent that such disclosure is reasonably
necessary in connection with:

(i)      filing or prosecuting patent applications;

(ii)     prosecuting or defending litigation;

(iii)    conducting pre-clinical studies or Clinical Trials;

(iv)    seeking Regulatory Approval of the Licensed Product in the Field;

(v)     seeking advice from business, legal and financial advisors, on the
condition that such business, legal and financial advisors agree to be bound by
confidentiality and non-use obligations at least as strict as those contained in
this Agreement; or

(vi)    complying with applicable Law, including securities Law and the rules of
any securities exchange or market on which a Party’s securities are listed or
traded.

In making any disclosures set forth in clauses (i) through (vi) above, the
disclosing Party shall, where reasonably practicable, give such advance notice
to the other Party of such disclosure requirement as is reasonable under the
circumstances and will use its reasonable efforts to



--------------------------------------------------------------------------------

cooperate with the other Party in order to secure confidential treatment of such
Confidential Information required to be disclosed. In addition, in connection
with any permitted filing by either Party of this Agreement with any
Governmental Body, including but not limited to the U.S. Securities and Exchange
Commission, the filing Party shall endeavor to obtain confidential treatment of
economic, trade secret information and such other information as may be
requested by the other Party, and shall provide the other Party with the
proposed confidential treatment request with reasonable time for such other
Party to provide comments, and shall include in such confidential treatment
request all reasonable comments of the other Party.

Notwithstanding any confidentiality provisions of the License Agreement or this
Agreement, Idera shall have the right to use all data and information arising
from the Studies without any confidentiality obligations to Merck or its
Affiliates. For clarity, this does not allow for the use of Merck name ,
trademark, trade name and/or logo or that of any Merck Affiliate unless other
provisions of this Agreement allow for it.

6.2        Press Releases and Disclosure. Upon execution of this Agreement,
Idera shall have the right to issue the press release attached hereto as
Schedule 6.2. Subject to the foregoing sentence, no other disclosure of the
existence, or the terms, of this Agreement may be made by either Party, and
neither Party shall use the name, trademark, trade name or logo of the other
Party, its Affiliates or their respective employees in any publicity, promotion,
news release or disclosure relating to this Agreement or its subject matter,
without the prior express written permission of the other Party, except as may
be required by Law.

Article 7

REPRESENTATION AND WARRANTY

7.1        Representations and Warranties. Each Party represents and warrants to
the other Party that, as of the Effective Date:

(a) such Party is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization;

(b) such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;

(c) this Agreement is a legal and valid obligation of such Party, binding upon
such Party and enforceable against such Party in accordance with the terms of
this Agreement, except as enforcement may be limited by applicable bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other Laws
relating to or affecting creditors’ rights generally and by general equitable
principles. The execution, delivery and performance of this Agreement by such
Party does not conflict with, breach or create in any Third Party the right to
accelerate, terminate or modify any agreement or instrument to which such Party
is a party or by which such Party is bound, and does not violate any Law of any
Governmental Body having authority over such Party;



--------------------------------------------------------------------------------

(d) such Party has all right, power and authority to enter into this Agreement,
to perform its obligations under this Agreement; and

(e) no consent by any Third Party or Governmental Body is required with respect
to the execution and delivery of this Agreement by such Party or the
consummation by such Party of the transactions contemplated hereby.

[**].

7.2        No Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY HERETO MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY
OF ANY KIND, EITHER EXPRESS OR IMPLIED.

Article 8

MISCELLANEOUS PROVISIONS

8.1        Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties.

8.2        Assignment.

(a) Idera may assign this Agreement, in whole or in part, to any Third Party
without the consent of Merck. Idera shall give written notice to Merck promptly
following any such assignment.

(b) Merck may assign this Agreement, in whole or in part, to any Affiliate or
Third Party without the consent of Idera. Merck shall give written notice to
Idera promptly following any such assignment.

(c) No assignment under this Article 13.2 shall relieve the assigning Party of
any of its responsibilities or obligations hereunder and provided, further, that
as a condition of such assignment, the assignee shall agree to be bound by all
obligations of the assigning party hereunder.

(d) This Agreement shall be binding upon the successors and permitted assigns of
the Parties.

(e) Any assignment not in accordance with this Article 8.2 shall be void.

8.3        Performance by Affiliates. Merck shall have the right to have any of
its obligations hereunder performed, or its rights hereunder exercised, by, any
of its Affiliates and the performance of such obligations by any such
Affiliate(s) shall be deemed to be performance by Merck; provided, however,
Merck shall be responsible for ensuring the performance of its obligations under
this Agreement and that any failure of any Affiliate performing obligations of
Merck hereunder shall be deemed to be a failure by Merck to perform such
obligations.



--------------------------------------------------------------------------------

8.4        Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

8.5        Accounting Procedures. Each Party shall calculate all amounts
hereunder and perform other accounting procedures required hereunder and
applicable to it in accordance with either, as applicable (a) United States
generally accepted accounting principles (US GAAP) or (b) International
Financial Reporting Standards (IFRS), whichever is normally used by such Party
to calculate its financial position, and in each case consistently applied by
such Party.

8.6        Force Majeure. Neither Party shall be liable to the other for failure
or delay in the performance of any of its obligations under this Agreement for
the time and to the extent such failure or delay is caused by acts of God,
earthquake, riot, civil commotion, terrorism, war, strikes or other labor
disputes, fire, flood, failure or delay of transportation, default by suppliers
or unavailability of raw materials, governmental acts or restrictions or any
other reason which is beyond the control of the respective Party. The Party
affected by force majeure shall provide the other Party with full particulars
thereof as soon as it becomes aware of the same (including its best estimate of
the likely extent and duration of the interference with its activities), and
will use Commercially Reasonable Efforts to overcome the difficulties created
thereby and to resume performance of its obligations hereunder as soon as
practicable.

8.7        No Trademark Rights. No right, express or implied, is granted by this
Agreement to a Party to use in any manner the name or any other trade name or
trademark of the other Party in connection with the performance of this
Agreement or otherwise.

8.8        Entire Agreement of the Parties; Amendments. This Agreement and the
schedules and exhibits hereto constitute and contain the entire understanding
and agreement of the Parties respecting the subject matter hereof and cancel and
supersede any and all prior negotiations, correspondence, representations,
assurances, promises, understandings and agreements between the Parties, whether
oral or written, regarding such subject matter. No waiver, modification or
amendment of any provision of this Agreement shall be valid or effective unless
made in a writing referencing this Agreement and signed by a duly authorized
officer of each Party.

8.9        Captions. The captions to this Agreement are for convenience only,
and are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

8.10        Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with English law, excluding application of any
conflict of laws principles that would require application of the Law of any
other jurisdiction. The courts of England are to have exclusive jurisdiction to
settle any dispute arising out of or in connection with this Agreement. Any
proceedings, suit or action arising out of or in connection with this Agreement
(“Proceedings”) shall therefore be brought in the English courts. Each Party
agrees that this jurisdiction agreement is irrevocable and that it is for the
benefit of the other Party. Each Party irrevocably waives (and irrevocably
agrees not to raise) any objection, on the ground of forum non conveniens or on
any other ground, to the taking of Proceedings in the English courts. Each Party
also irrevocably agrees that a judgment against it in Proceedings brought in the
English courts shall (provided there is no appeal pending or open) be conclusive
and binding upon it and may be enforced in any other jurisdiction.



--------------------------------------------------------------------------------

8.11        Notices and Deliveries. Any notice, request, approval or consent
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given if delivered in person,
transmitted by facsimile (receipt verified) or by express courier service
(signature required) to the Party to which it is directed at its address or
facsimile number shown below or such other address or facsimile number as such
Party shall have last given by notice to the other Party.

If to Merck, addressed to:

Merck KGaA

Frankfurter Strasse 250

64293 Darmstadt, Germany

Attn: Merck Serono Legal Department

Facsimile: 49-6151-72-2373

If to Idera, addressed to:

Idera Pharmaceuticals, Inc.

167 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

Facsimile: (617) 679-5592

With a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: David E. Redlick, Esq.

Facsimile: (617) 526-5000

8.12        Waiver. A waiver by either Party of any of the terms and conditions
of this Agreement in any instance shall not be deemed or construed to be a
waiver of such term or condition for the future, or of any other term or
condition hereof. All rights, remedies, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
either Party.

8.13        Rights Of Third Parties. The Parties to this Agreement do not intend
that any term of this Agreement shall be enforceable by virtue of the Contract
(Rights of Third Parties) Act 1999 or otherwise by any Person who is not a Party
to this Agreement.

8.14        Severability. When possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that in its economic effect is most
consistent with the invalid or unenforceable provision.



--------------------------------------------------------------------------------

8.15        Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument. A facsimile copy of
this Agreement, including the signature pages, will be deemed an original.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers as of the Effective Date,
each copy of which shall for all purposes be deemed to be an original.

 

IDERA PHARMACEUTICALS, INC.     MERCK KGaA By  

/s/ Sudhir Agrawal

    By  

/s/ Dr. Jörn-Peter Halle

Name:  

Sudhir Agrawal

    Name:   Dr. Jörn-Peter Halle Title:  

President and CEO

    Title:   Vice President, Head Global Product Unit Oncology          i.V. By
 

 

    By  

/s/ Dr. Simone Heitz

Name:  

 

    Name:   Dr. Simone Heitz Title:  

 

    Title:   Corporate Counsel



--------------------------------------------------------------------------------

Schedule 1.6

Merck Intellectual Property Rights

 

  •  

Know-how with regard to the formulation and manufacture of the Licensed Product
that was generated by Merck under the License Agreement (API Development Report
from Avecia); and

 

  •  

Trademark IMOxine.



--------------------------------------------------------------------------------

Schedule 1.5 Merck Activities and Idera Activities

Assignment of activities to Idera for EMR200068-006

Task List

        Merck         Idera     

Activities for main (primary) study report

     

Project Management Activities : ICON supervision

      [**]             [**]     [**]       [**]       [**]     [**]       [**]
      [**]     [**]       [**]   

Site Management

            [**]       [**]     [**]       [**]       [**]     [**]       [**]
  

Newsletters

            [**]       [**]     [**]       [**]   

Interaction with HA - FDA (ROW fully outsourced to ICON)

                  [**]     [**]       [**]       [**]     [**]       [**]      
[**]     [**]       [**]   

Study documents

                  [**]     [**]       [**]       [**]     [**]       [**]      
[**]     [**]       [**]   

Medical Management

                  [**]     [**]       [**]       [**]     [**]       [**]      
[**]     [**]       [**]   

Safety activities

                  [**]     [**]       [**]       [**]     [**]       [**]      
[**]     [**]       [**]       [**]     [**]       [**]       [**]     [**]   
   [**]   

Data Management

                  [**]     [**]       [**]       [**]     [**]       [**]      
[**]     [**]       [**]   

Biostatistics

                  [**]     [**]       [**]       [**]     [**]       [**]   



--------------------------------------------------------------------------------

     [**]         [**]            [**]            [**]         [**]           
[**]      

Medical Writing

                    [**]         [**]            [**]            [**]        
[**]            [**]            [**]               

After cut off date [**]/ activities linked to patients remaining in the study

  

  

Project Management Activities ICON supervision

        [**]                  [**]         [**]            [**]            [**]
        [**]            [**]            [**]         [**]            [**]      
     [**]         [**]            [**]            [**]         [**]           
[**]      

Interaction with HA - FDA (ROW fully outsourced to ICON)

                    [**]         [**]            [**]            [**]        
[**]            [**]            [**]         [**]            [**]           
[**]         [**]            [**]            [**]         [**]            [**]
     

TMF

                    [**]         [**]            [**]            [**]        
[**]            [**]            [**]         [**]            [**]      

Medical Management

        [**]            [**]            [**]         [**]            [**]      
     [**]         [**]            [**]            [**]         [**]           
[**]      

Safety activities

        [**]            [**]            [**]         [**]            [**]      
     [**]         [**]            [**]            [**]         [**]           
[**]            [**]         [**]            [**]            [**]         [**]
           [**]      

Data management

        [**]            [**]            [**]         [**]            [**]      
     [**]         [**]            [**]            [**]         [**]           
[**]      

Medical Writing

        [**]            [**]            [**]         [**]            [**]      
     [**]         [**]            [**]            [**]         [**]           
[**]            [**]         [**]            [**]            [**]         [**]
           [**]      

 

   

[**]



--------------------------------------------------------------------------------

Schedule 3.4: Transfer Plan IMO-2055 to Idera

Data / documents    Transfer Timelines Clinical studies             Study -005
(randomized, Phase I study of PK, PD and safety of IMO-2055 in healthy subjects)
       

[**] 

   [**]     

[**] 

   [**]     

[**] 

   [**]                      Study -200 (Phase Ib or erlotinib plus bevacizumab
and IMO-2055 in patients with NSCLC who have progressed following initaial
chemotherapy)        

[**]

   [**]     

[**]

   [**]     

[**]

   [**]                      Study -007 (Phase Ib of EMD 1201081 in combination
with 5-FU/cisplatin and cetuximab in 1st line subjects with r/m SCCHN)        

[**]

   [**]     

[**]

   [**]                      Study -210 (Phase Ib of FOLFIRI plus cetuximab plus
IMO-2055 in patients with CRC who have progressed following chemotherapy)      
 

[**]

   [**]     

[**]

   [**]                      Study -006 (Phase II randomized controlled trial
exlporing efficacy of EMD 1201081 in combination with cetuximab in 2nd L
cetuximab-naive subjects with r/m SCCHN)            

[**]

   [**]     

[**]

   [**]     

[**]

   [**]     

[**]

   [**]     

[**]

   [**]     

[**]

   [**]     

[**]

   [**]                      Investigator Brochure (Merck Serono updates)     
    

[**]

   [**]     

[**]

 

  

[**]

 

     FDA/EMA/Competent Authorities          

[**]

   [**]     

[**]

 

  

[**]

 

    



--------------------------------------------------------------------------------

     

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

 

  

[**]

 

     General and Safety Pharmacology          

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

   [**]     

[**]

   [**]         

[**]

 

  

[**]

 

     Toxicology          

[**]

   [**]         

[**]

   [**]         

[**]

 

  

[**]

 

    



--------------------------------------------------------------------------------

[**]

 

  

[**]

 

     Drug Metabolism and Pharmacokinetics          

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

   [**]           

[**]

 

  

[**]

 

     Biomarker          

[**]

   [**]     

[**]

 

  

[**]

 

     Pharmacology          

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

 

  

[**]

 

    



--------------------------------------------------------------------------------

     

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

   [**]         

[**]

 

  

[**]

 

     Drug Substance          

[**]

   [**]         

[**]

 

  

[**]

 

     Drug Product          

[**]

   [**]     

[**]

   [**]         

[**]

 

  

[**]

 

     All records recently received from Idera (unless local destruction has been
agreed)    following formal termination of LA



--------------------------------------------------------------------------------

CONFIDENTIAL / DRAFT – FOR DISCUSSION PURPOSES ONLY!

Schedule 4

Inventory of EMD1201081 (IMO-2055) at Merck, status November 10, 2011

Drug Product

Batch No.   Amount (vials)  

Costs/vial (fully

loaded)

   Manufacturing date   Re-test date   Comment [**]   [**]   [**]    [**]   [**]
  [**] [**]   [**]   [**]    [**]   [**]   [**]

Drug Substance / API

       Batch No.   Amount (g)   Costs/g    Manufacturing date   Release status  
Comment [**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

 

  [**]

 

 

 

[**]

 

 

   [**]

 

 

  [**]

 

 

 

[**]

 

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

[**]

 

  [**]

 

 

[**]

 

   [**]

 

  [**]

 

 

[**]

 

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL / DRAFT – FOR DISCUSSION PURPOSES ONLY!

Schedule 6.2

Press Release

Idera Pharmaceuticals Regains Global Rights to IMO-2055 in Oncology from Merck
KGaA

- Phase 2 Data Anticipated in Second Quarter of 2012-

CAMBRIDGE, Mass. Nov. XX, 2011. Idera Pharmaceuticals, Inc. (NASDAQ: IDRA) today
announced that it has regained global rights to IMO-2055, an agonist of
Toll-like Receptor (TLR) 9, as part of an agreed-upon termination of its
oncology collaboration with Merck KGaA. During the collaboration, Merck KGaA,
Darmstadt, Germany, conducted Phase 1 trials of IMO-2055 in several cancer
indications and has an ongoing randomized Phase 2 trial of IMO-2055 in
combination with Erbitux® in patients with squamous cell cancer of the head and
neck (SCCHN). As previously announced, in July 2011 Merck had informed Idera
that it would not continue clinical development of IMO-2055 beyond completing
the ongoing Phase 2 trial in SCCHN.

“We believe the potential of IMO-2055 immunotherapy is in combination with
targeted anti-cancer agents. Under our termination agreement with Merck KGaA,
Merck KGaA will continue to conduct the ongoing Phase 2 trial in patients with
SCCHN and Idera will have rights to the data, as well as to the data from Phase
1 trials conducted in other cancer indications. We believe that regaining our
rights to IMO-2055, as well as the rights to the clinical data, will provide us
greater flexibility and control in the clinical development of IMO-2055 and the
opportunity to pursue new business collaborations,” commented Sudhir Agrawal, D
Phil, Chairman and Chief Executive Officer of Idera. “We appreciate the efforts
made by the Merck KGaA team members in significantly advancing this program.”

Idera expects data from the following clinical trials with IMO-2055 clinical to
be available in the near-term:

 

  •  

A Phase 1b clinical trial of IMO-2055 in combination with Tarceva® and Avastin®
in patients with advanced non-small cell lung cancer (NSCLC).

 

  •  

The NSCLC Phase 1b clinical trial evaluated four dose levels of IMO-2055 in
combination with Tarceva® and Avastin®. Thirty-six patients have been recruited
in this trial and data analysis is ongoing.

 

  •  

A Phase 1b clinical trial of IMO-2055 in combination with Erbitux® and FOLFIRI
(5-fluorouracil/leucovorin/irinotecan) in patients with metastatic colorectal
cancer (CRC).

 

  •  

The CRC Phase 1b clinical trial evaluated three dose levels of IMO-2055 in
combination with Erbitux® and FOLFIRI. Twenty-two patients have been recruited
and data analysis is ongoing.

 

  •  

A randomized Phase 2 clinical trial of IMO-2055 in combination with Erbitux®
versus Erbitux alone as a second-line treatment in patients with recurrent
and/or metastatic SCCHN.

 

  •  

The design of the Phase 2 study provides for the enrollment of 104 patients, 52
in each of the two arms. Crossover of patients from Erbitux alone to IMO-2055 in
combination with Erbitux is permitted under specified circumstances. The primary
endpoint of the trial is progression-free survival. This study is fully enrolled
and patient treatment and follow-up are ongoing.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL / DRAFT – FOR DISCUSSION PURPOSES ONLY!

Merck KGaA has conducted additional clinical trials of IMO-2055 including:

 

  •  

A Phase 1 trial of IMO-2055 in combination with Erbitux, cisplatin, and
5-fluorouracil for the first-line treatment of SCCHN. In this trial, treatment
with IMO-2055 plus cisplatin/5-fluorouracil and Erbitux was associated with
increased neutropenia and electrolyte imbalances as compared to a clinical trial
of cisplatin/5-fluorouracil and Erbitux (Vermorken J, et al. NEJM 2008;
359:1116). This study was terminated by Merck KGaA.

 

  •  

A Phase 1 trial in healthy subjects to evaluate safety and dose-dependent
pharmacokinetics and pharmacodynamics of IMO-2055 after three weekly doses by
subcutaneous or intravenous administration.

Idera Pharmaceuticals entered into its worldwide licensing and collaboration
agreement with Merck KGaA, Darmstadt, Germany in December 2007 for the research,
development and commercialization of Idera’s Toll-like Receptor 9 (TLR9)
agonists, including IMO-2055, for the potential treatment of certain cancers,
excluding cancer vaccines. As part of the agreement between Idera and Merck KGaA
as to the termination of the collaboration, Idera has regained all rights for
developing TLR9 agonists for the treatment of cancer, including all rights to
IMO-2055 and any follow-on TLR9 agonists, and rights to data created under and
during the collaboration. Merck KGaA has decided to complete the ongoing Phase 2
trial of IMO-2055 in SCCHN. Idera has agreed to reimburse approximately
€1.8 million of Merck KGaA’s expenses during the course of the ongoing Phase 2
trial, which the Company expects to pay over the course of approximately twelve
months starting in March 2012. Idera has also agreed to pay to Merck KGaA
milestone payments of €1 million each upon entering into any future partnership
for IMO-2055, upon initiating the next clinical trial of IMO-2055 that is a
Phase 2 or Phase 3 clinical trial, and upon the regulatory submission of
IMO-2055 in any country.

About Idera Pharmaceuticals, Inc.

Idera Pharmaceuticals applies its proprietary Toll-like Receptor (TLR) drug
discovery platform to create immunomodulatory drug candidates. The Company’s
TLR-targeted candidates are being developed to treat autoimmune and inflammatory
diseases, cancer, and for use as vaccine adjuvants. Additionally, the Company is
advancing its gene-silencing oligonucleotide (GSO) technology for the purpose of
inhibiting the expression of disease-promoting genes. For more information,
visit http://www.iderapharma.com.

Idera Forward Looking Statements

This press release contains forward-looking statements concerning Idera
Pharmaceuticals, Inc. that involve a number of risks and uncertainties. For this
purpose, any statements contained herein that are not statements of historical
fact may be deemed to be forward-looking statements. Without limiting the
foregoing, the words “believes,” “anticipates,” “plans,” “expects,” “estimates,”
“intends,” “should,” “could,” “will,” “may,” and similar expressions are
intended to

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL / DRAFT – FOR DISCUSSION PURPOSES ONLY!

identify forward-looking statements. There are a number of important factors
that could cause Idera’s actual results to differ materially from those
indicated by such forward-looking statements, including whether products based
on Idera’s technology will advance into or through the clinical trial process on
a timely basis or at all and receive approval from the United States Food and
Drug Administration or equivalent foreign regulatory agencies; whether, if the
Company’s products receive approval, they will be successfully distributed and
marketed; whether the Company’s collaborations will be successful; whether
Idera’s cash resources will be sufficient to fund the Company’s operations; and
such other important factors as are set forth under the caption “Risk Factors”
in Idera’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2011 which important factors are incorporated herein by reference. Idera
disclaims any intention or obligation to update any forward-looking statements.

SOURCE: Idera Pharmaceuticals, Inc.

Idera Pharmaceuticals, Inc.

Lou Arcudi, 617-679-5517

larcudi@iderapharma.com

or

MacDougall Biomedical Communications

Chris Erdman, 781-235-3060

cerdman@macbiocom.com

 

25